Citation Nr: 1617957	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 30, 2008, for Dependents' Educational Assistance benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  The Veteran died in July 2014.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2016, a hearing was held before the undersigned Veterans Law Judge at the RO in San Diego, California.  

In addition to the education folder, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA folders.  


FINDINGS OF FACT

1.  The appellant was born in August 1982 and first applied for educational benefits in 2000.  He was awarded educational benefits with a delimiting date of August 30, 2008.  

2.  The appellant completed undergraduate studies in December 2004 and did not enroll in law school until August 2008; he did not suspend an educational program due to circumstances beyond his control.  






CONCLUSION OF LAW

The criteria for an extension of the delimiting date for eligibility to Dependents' Educational Assistance benefits beyond August 30, 2008 have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 21.3041, 21.3043 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist). 

In the present case, the Board acknowledges that a VCAA letter was not sent to the appellant.  The Board notes, however, that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  As will be explained in further detail below, in this particular case, the law is dispositive of the claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.



Analysis

The appellant was born in August 1982 and filed an initial application for Dependents' Educational Assistance benefits in October 2000.  The Veteran was found to be permanently and totally disabled for VA purposes prior to submission of this application.  The appellant was awarded educational benefits with a delimiting date of August 30, 2008.  

In January 2009, the appellant submitted another application for educational benefits.  At that time, he reported that he wanted to obtain a "juris doctorate" and would be attending law school.  He reported that he stopped training at his prior school because he graduated in December 2004.  

In February 2009, VA notified the appellant that they could not pay additional education benefits as his period of entitlement to Dependents' Educational Assistance benefits ended on his 26th birthday in August 2008.  

As set forth, basic eligibility is not in dispute.  Rather, the dispute arises from the delimiting date of these benefits.  The eligibility period for use of Dependents' Educational Assistance benefits by a child generally runs from the child's 18th to 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  An extension may be granted beyond that 8 year period if an eligible child suspends pursuit of his program due to conditions that VA determined were beyond the child's control.  38 C.F.R. § 21.3041(g).  

For an eligible person who suspends his program due to conditions determined by VA to have been beyond his control the period of eligibility may, upon his request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  38 C.F.R. § 21.3043.  

The following circumstances may be considered as beyond an eligible person's control: (a) While in active pursuit of a program of education he is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his program of studies.  (b) Immediate family or financial obligations beyond his control require the eligible person to take employment, or otherwise preclude pursuit of his program.  (c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his program.  (d) Pursuit of his program is precluded because of the eligible person's own illness or illness or death in his immediate family.  (e) Active duty, including active duty for training in the Armed Forces.  Id.  

In a June 2009 statement, the appellant reported that if he had moved directly from undergraduate studies into law, he could have easily finished before the expiration of benefits.  At the time he completed his bachelor's degree, he moved in with two friends and one roommate lost his job and the other was severely injured at her job.  Consequently, the appellant argues that it was necessary for him to work full-time and delay graduate school.  

In a November 2009 statement, the appellant clarified his relationship status with one of his roommates.  Specifically, that they was in a long term committed relationship and though they lacked the finances and legal standing to marry, they considered themselves married.  In his November 2010 VA Form 9, the appellant argued that he was entitled to an extension of the delimiting date because of circumstances beyond his control, namely, immediate family or financial obligations that required him to take employment.  

At the February 2016 travel board hearing, the appellant testified that in 2004 he had to take a full-time job because his partner lost his job.  His partner was not ill and he did find another job albeit at a lower salary.  The appellant reported that he had taken the Law School Admissions Test at that time, but had not formally enrolled in law school.  He broke up with his partner in 2006 and started law school in August 2008.  

The regulatory language of 38 C.F.R. § 21.3043 provide for an extension of a delimiting date where there is a "suspension of program."  The term "suspend" is defined as "[t]o interrupt; to cause to cease for a time; to postpone; to stay, delay, or hinder; to discontinue temporarily, but with an expectation or purpose of resumption."  BLACK'S LAW DICTIONARY WITH PRONUNCIATION, 6TH Ed. 1446 (1990).  The language of 38 C.F.R. § 21.3043(a) speaks to a person "who suspends his program" taking into account "the date suspension began" and the "date the reason for suspension ceased to exist."  In the context of the entire regulatory scheme, the eligible person must actually commence a pursuit of education before the provisions of 38 C.F.R. § 20.3043(b) apply.  

Evidence of record shows the appellant received an undergraduate degree in 2004.  While he reportedly had financial issues, by his own testimony, he left his partner in 2006 and did not start law school until August 2008.  On review, he did not suspend a program of study, but rather delayed attending law school for personal and/or financial reasons.  As such, his period of eligibility cannot be extended under 38 C.F.R. § 21.3043(b) and the claim is denied.  

The Board acknowledges the appellant's arguments, but in light of the foregoing, does not find it necessary to discuss his relationship status (i.e., whether he was legally married, etc.) or whether his circumstances constituted an immediate family or financial obligation as contemplated in the regulation.  

Finally, the Board notes there is some confusion as to when the Veteran was notified of his permanent and total status.  Regardless, evidence of record shows he was awarded a 100 percent rating effective November 5, 1981 and basic eligibility under Chapter 35 was established from February 11, 1991.  The appellant was clearly aware of his entitlement to benefits since he filed his initial application for educational benefits in 2000.  There is no basis for establishing a later beginning date.  See 38 C.F.R. § 38 C.F.R. § 21.3041.  


ORDER

Entitlement to an extension of the delimiting date beyond August 30, 2008, for Dependents' Educational Assistance benefits is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


